DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on June 6, 2022 was filed after the mailing date of the Final Office Action on March 28, 2022.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement was considered by the examiner.
Response to Amendment
Applicant's request for reconsideration of the finality of the rejection of the last Office action is persuasive and, therefore, the finality of that action is withdrawn.
The amendment to claims 1, 6, 7, 8, 17, 19 and 20, submitted June 6, 2022 is acknowledged and entered. 
Response to Arguments
Applicant’s arguments, see pages 11 – 17, filed June 6, 2022, with respect to the rejection of claims 1, 2, 4 – 8, 10 – 15 and 17 – 21 under 35 USC 112(a) (Enablement) have been fully considered and are persuasive in view of the claim amendments and arguments presented.  The rejection of claims 1, 2, 4 – 8, 10 – 15 and 17 – 21 under 35 USC 112(a) (Enablement) has been withdrawn. 
Applicant’s arguments, see pages 11 – 17, filed June 6, 2022, with respect to the rejection of claims 1, 2, 4 – 8, 10 – 15 and 17 – 21 under 35 USC 112(a) (Written Description) have been fully considered and are persuasive in view of the claim amendments and arguments presented.  The rejection of claims 1, 2, 4 – 8, 10 – 15 and 17 – 21 under 35 USC 112(a) (Written Description) has been withdrawn. 
Applicant’s arguments, see page 17, filed June 6, 2022, with respect to the rejection of claims 1, 2, 4 – 8, 10 – 15 and 17 – 21 under 35 USC 112(b) have been fully considered and are persuasive in view of the claim amendments and arguments presented.  The rejection of claims 1, 2, 4 – 8, 10 – 15 and 17 – 21 under 35 USC 112(b) has been withdrawn. 
Allowable Subject Matter
Claims 1,2, 4 – 8, 10 – 15 and 17 – 21 are allowed.
The following is an examiner’s statement of reasons for allowance: the Examiner has considered the amendment filed by Applicant on June 6, 2022 and the arguments therein.  Applicant’s arguments were found persuasive; as such, the Examiner has withdrawn the rejections made in the previous Office Action.
Further, the Examiner had considered the cited references and conducted a thorough search of the appropriate data bases for the claimed subject matter and did not discover any reference which anticipates the claimed subject matter or would form a basis for concluding that the clamed subject matter would have been obvious.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YATE K. CUTLIFF whose telephone number is (571)272-9067. The examiner can normally be reached Monday-Friday (8:30 - 5:30).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brandon Fetterolf can be reached on (571) 272 - 2919. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YATE' K CUTLIFF/Primary Examiner, Art Unit 1622